Citation Nr: 9928852	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  92-23 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.


The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from September 
1991.

The issue on appeal was previously Remanded by the Board in 
October 1994, August 1997 and March 1998.  While this case 
was under development pursuant to the Board's Remand of March 
1998, the RO, in May 1999, restored the 10 percent evaluation 
for bilateral hearing loss effective from the date of 
reduction.  As the RO denied the issue of entitlement to an 
increased evaluation for bilateral hearing loss, the case was 
returned to the Board for appellate consideration.

In March 1998 the Board denied entitlement to an evaluation 
in excess of 10 percent for postoperative residuals of a 
modified radical mastoidectomy, tympanoplasty, and 
implantation of a right partial ossicular replacement 
prosthesis in the right ear with drainage in both ears, 
granted a separate evaluation of 10 percent for tinnitus, and 
remanded the issue of increased compensation benefits for 
bilateral hearing loss, to include restoration of a 10 
percent evaluation.

In May 1999 the RO implemented the Board's decision and 
assigned a 10 percent evaluation for tinnitus.  In his 
Statement of Accredited Representative in Appealed Case (VA 
Form 646), the local representative appears to have raised 
the issue of entitlement to an evaluation in excess of 10 
percent for tinnitus.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  On a VA audiometric examination in February 1999 puretone 
threshold average in the right ear was 66 decibels with 
speech recognition ability of 90 percent and puretone 
threshold average in the left ear was 50 decibels with speech 
recognition ability of 90 percent. 

2.  Following the VA audiometric examination in February 
1999, the chief of audiology noted that the veteran's hearing 
loss was best measured by pure tone thresholds alone which 
reflected level V designation in the right ear and level III 
designation in the left ear.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85(c), 
4.86a, 4.87, Diagnostic Code 6101 (effective prior to and 
following June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An historical review of the record shows that in an original 
rating decision of March 1978, the RO granted service-
connection for bilateral hearing loss evaluated as 
noncompensable effective from September 1978.  The currently 
assigned 10 percent evaluation has been in effect since April 
4, 1990.

Pertinent evidence of record shows that on a report of a VA 
audiometric examination in May 1996, puretone air conduction 
threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
55
30
45
45
LEFT
-
60
55
40
50

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The puretone average for the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz was 44 decibels in the right ear and 51 
decibels in the left ear.  

An October 197 VA special ear, nose, and throat examination 
report shows the veteran reported he was currently employed 
in the automotive industry providing service to automobiles.  
There was a question as to whether hearing protection was 
provided at his place of employment.  No references were made 
to any problems in the work environment.  The veteran stated 
he was unable to wear hearing aids because of ear drainage.

On a report of a VA audiologic examination in May 1998, 
puretone air conduction threshold levels, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
65
45
60
60
LEFT
-
50
40
35
45

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 76 percent in the left ear.  
The pure tone average for the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz was 58 decibels in the right ear and 43 
decibels in the left ear.  

On a report of a VA audiologic examination in February 1999, 
pure tone air conduction threshold levels, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
80
65
60
60
LEFT
-
55
45
50
50



Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 percent in the left ear.  
The pure tone average for the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz was 66 decibels in the right ear and 50 
decibels in the left ear.  It was recommended by the chief of 
audiology that the veteran be rated on his pure tone 
thresholds alone under Table VIa.  Also, it was noted that 
the audiological results did not indicate the need for 
medical follow-up.  


Criteria

Disability evaluations are based, as far as practicable, upon 
the average impairment of earning capacity resulting from the 
disability.  38 U.S.C.A. § 1155 (West 1991).

The average impairment is set forth in the VA Schedule for 
Rating Disabilities as codified in 38 C.F.R. Part 4 (1998), 
which includes diagnostic codes which represent particular 
disabilities.  The rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries.  Generally, the degree of disabilities 
are specified to compensate for loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (1998).

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
history, 38 C.F.R. §§ 4.1, 4.2 (1998), the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by pure tone and audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  

To evaluate the degree of disability for bilateral service-
connected hearing loss, the revised schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87(a), 
Diagnostic Codes 6100 to 6110. 

38 C.F.R. §  4.86 for exceptional patterns of hearing 
impairment (a) when the puretone threshold at each of the 
four specified frequencies 1000, 2000, 3000, and 4000 (Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 4.86(a) (effective 
June 10, 1999) and Part 4, Codes 6100 to 6101 (effective 
prior to June 10, 1999), 6100 (effective June 10, 1999).  

38 C.F.R. § 4.85(c) provides that Table VIa provides numeric 
designations based solely on puretone averages and is for 
application only when the Chief of the Audiology Clinic 
certifies that language difficulties or inconsistent speech  
audiometry scores make the use of both puretone average and 
discrimination inappropriate. 

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience. To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


Analysis

The Board notes that the veteran has submitted a well-
grounded claim for entitlement to an increased evaluation for 
bilateral hearing loss within the meaning of 38 U.S.C.A. § 
5107.  That is, he has presented a claim that is plausible.  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The Board is also satisfied that all relevant facts have been 
properly developed.  The record is devoid of any indication 
that there are available records which might assist the 
veteran in reaching a decision.  The record is complete and 
no further assistance to the veteran is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. § 5107.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is a primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

As may be gleaned from the above, new VA regulations 
regarding the evaluation of service-connected hearing loss 
became effective June 10, 1999, prior to the promulgation of 
a final decision on the veteran's claim for entitlement to an 
increased rating for bilateral hearing loss.  64 Fed. Reg. 
25202 (1999).  When a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version more 
favorable to an appellant applies unless Congress provided 
otherwise, or permitted the Secretary to do otherwise, and 
the Secretary does so.  Marcoux v. Brown, 10 Vet. App. 30 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
Rhodan v. West, 12 Vet. App. 55 (1998), the Court held that 
the Board may not apply the new rating criteria prior to the 
effective date of the liberalizing legislation.  

The Board will proceed with the adjudication of his claim 
utilizing the criteria in effect both before and after June 
10, 1999 as the evaluative criteria did not change and the 
veteran is not prejudiced by the Board's review.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Following a comprehensive review of the record the Board is 
cognizant of the fact that on the recent VA audiometric 
examination in February 1999, the chief of audiology noted 
that the veteran's bilateral hearing loss was best measured 
by puretone thresholds alone under Table VIa.  The new 
regulations did not change the evaluative criteria when the 
Chief of Audiology certifies that the veteran's hearing loss 
is to be measured based solely on pure tone averages.  In 
this regard, the Board is limited to evaluating the veteran's 
bilateral hearing loss under 38 C.F.R. § 4.85(c).  




The record shows that the findings on VA audiometric 
examination in February 1999 show the pure tone threshold 
average in the right ear is 66 decibels (level V) and a pure 
tone threshold average in the left ear of 50 decibels (level 
III).  38 C.F.R. § 4.85(c), Table VIa.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment is derived by mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, the veteran has Level V 
hearing acuity in the right ear, and Level III hearing acuity 
in the left ear.  These designation scores are provided a 10 
percent evaluation under Diagnostic Code 6101.  38 C.F.R. § 
4.85(c), Table VII.

The Board also recognizes that the results of earlier VA 
audiometric examinations in May 1996 and May 1998 did not 
reveal any evidence of a hearing loss disability greater than 
10 percent.  Importantly, the findings on either examination 
did not meet the provisions for consideration of exceptional 
patterns of hearing impairment under 38 C.F.R. § 4.86 (a) and 
(b) effective June 10, 1999.

Therefore, the audiometric findings in May 1996 and May 1998 
are rated under the rating criteria for hearing loss in 
effect prior to June 10, 1999.  There was no indication by 
the VA chief of audiology in May 1996 or May 1998 that the 
veteran was to be rated solely on puretone thresholds under 
Table VIa.  

The findings on the May 1996 VA audiometric examination 
revealed a pure tone threshold average in the right ear of 44 
decibels with speech recognition ability of 98 percent (level 
I) and a pure tone threshold average in the left ear of 51 
decibels with speech recognition ability of 100 percent 
(level I).  These designation scores are provided a 
noncompensable evaluation under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII.

The findings on the May 1998 VA audiometric examination 
revealed a pure tone threshold average in the right ear of 58 
decibels with speech recognition ability of 76 percent (level 
IV) and a pure tone threshold average in the left ear of 43 
decibels with speech recognition ability of 76 percent (level 
III).  These designation scores are provided a 10 evaluation 
under Diagnostic Code 6101.  38 C.F.R. § 4.85, Table VII.

Overall, the record lacks findings of a greater hearing loss 
disability than that reflected by the current 10 percent 
rating in view of the schedular criteria cited above.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO did not provide 
the veteran with the provisions of 38 C.F.R. § 3.321(b)(1), 
but that it did not actually consider his claim in light 
thereof.  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

However, the representative has argued that the VA 
examinations of record warrant assignment of an 
extraschedular evaluation for the veteran's bilateral hearing 
loss.  However, the service representative has not alleged an 
unusual or exceptional disability picture with marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards in the evaluation of the 
appellant's hearing loss.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature.  Moreover, the record 
shows that he is gainfully employed and he has not alleged 
any marked interference with employment.  The veteran has not 
required frequent inpatient care.

It is the judgment of the Board that no evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the VA Undersecretary for Benefits or the 
Director of the VA Compensation and Pension Service.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). The current 
rating scheme adequately compensates the veteran for the 
nature and extent of severity of his hearing loss with no 
need to refer his case for consideration of a higher rating 
on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

The evidence of record before the Board does not reveal that 
the veteran's service-connected bilateral hearing loss causes 
him unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1).  He has not, for 
example, required frequent periods of hospitalization and has 
not demonstrated a marked loss of employment on account of 
his hearing loss.  As such, the disability is not so unusual 
as to render application of the regular schedular provisions 
impractical.  38 C.F.R. § 3.321 (1998).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Brown, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

